Case 4:18-cv-00474-ALM Document 154 Filed 07/02/19 Page 1 of 6 PageID #: 6414



                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF TEXAS
                           SHERMAN DIVISION


VIRGINIA INNOVATION SCIENCES, INC.,
                                             Civil Action No. 4:18-cv-00474-ALM
Plaintiff,
                                              (LEAD CONSOLIDATED CASE)
        v.
                                                 JURY TRIAL DEMANDED
AMAZON.COM, INC., et al.

                  Defendant.

INNOVATION SCIENCES, LLC,

                  Plaintiff,
        v.
                                             Civil Action No. 4:18-cv-00475-ALM
RESIDEO TECHNOLOGIES, INC.,

                  Defendant.


INNOVATION SCIENCES, LLC,

                  Plaintiff,
        v.
                                             Civil Action No. 4:18-cv-00476-ALM
HTC CORPORATION,

                  Defendant.

INNOVATION SCIENCES, LLC,

                  Plaintiff,
        v.
                                             Civil Action No. 4:18-cv-00477-ALM
VECTOR SECURITY, INC.,

                  Defendant.


             NOTICE OF SUPPLEMENTAL AUTHORITY REGARDING
         DEFENDANTS’ REQUEST FOR CLARIFICATION OF MODEL ORDER
          FOCUSING PATENT CLAIMS AND PRIOR ART TO REDUCE COSTS
Case 4:18-cv-00474-ALM Document 154 Filed 07/02/19 Page 2 of 6 PageID #: 6415



       Defendants Amazon.com, Inc., Amazon Digital Services, LLC, Amazon Web Services,

Inc., Resideo Technologies, Inc., HTC Corporation, and Vector Security, Inc. (collectively, “De-

fendants”) respectfully submit this Notice of Supplemental Authority Regarding Defendants’ Re-

quest for Clarification of Model Order Focusing Patent Claims and Prior Art to Reduce Costs (Dkt.

121). In the orders listed below and attached, courts in this district permitted defendants in con-

solidated cases to submit their own independent election of prior art references and did not impose

a collective limit on prior art among defendants:

       •   Exhibit 1: Motiva Patents, LLC v. Sony Corp. et al., No. 9:18-cv-00180 (E.D. Tex.

           Apr. 15, 2019), Dkt. 78 at 2 (requiring prior art elections by “each defendant”);

       •   Exhibit 2: Realtime Data LLC d/b/a IXO v. Actian Corp. et al., No. 15-cv-00463-

           RWS (E.D. Tex. Sept. 9, 2015), Dkt. 96 at 2 (requiring prior art elections by “each

           defendant”);

       •   Exhibit 3: Manitto Techs., L.L.C. v. Ferrari N. Am., Inc. et al., No. 14-cv-1105 RWS

           (E.D. Tex. June 1, 2015), Dkt. 64 at 1-2 (“each patent defendant shall serve a Prelimi-

           nary Election of Asserted Prior Art, wherein each shall assert no more than eighteen

           prior art references of each defendant’s own choosing”); and

       •   Exhibit 4: Phoenix Licensing, L.L.C. et al. v. AAA Life Ins. Co., No. 13-cv-1081-JRG-

           RSP, Dkt. 402 at 2 (E.D. Tex. Mar. 11, 2015) (requiring prior art elections by “each

           defendant”).

       Defendants discovered these orders after briefing on this motion closed and submit them

now in light of the Court’s comments during the telephonic hearing of July 2, 2019, to show the

weight of authority on the issue presented by the motion.




                                                1
Case 4:18-cv-00474-ALM Document 154 Filed 07/02/19 Page 3 of 6 PageID #: 6416



 July 2, 2019                        Respectfully submitted,

                                     By: /s/ Ravi R. Ranganath
                                        J. David Hadden
                                        CA Bar No. 176148 (Admitted E.D. Tex.)
                                        Email: dhadden@fenwick.com
                                        Saina S. Shamilov
                                        CA Bar No. 215636 (Admitted E.D. Tex.)
                                        Email: sshamilov@fenwick.com
                                        Ravi R. Ranganath
                                        CA Bar No. 272981 (Admitted E.D. Tex.)
                                        Email: rranganath@fenwick.com
                                        FENWICK & WEST LLP
                                        Silicon Valley Center
                                        801 California Street
                                        Mountain View, CA 94041
                                        Telephone: (650) 988-8500
                                        Facsimile: (650) 938-5200
                                        Todd R. Gregorian
                                        CA Bar No. 236096 (Admitted E.D. Tex.)
                                        Email: tgregorian@fenwick.com

                                          Dargaye Churnet
                                          CA Bar No. 303659 (Admitted E.D. Tex.)
                                          Email: dchurnet@fenwick.com
                                          FENWICK & WEST LLP
                                          555 California Street, 12th Floor
                                          San Francisco, CA 94104
                                          Telephone: 415.875.2300
                                          Facsimile: 415.281.1350

                                          Jeffrey Ware
                                          CA Bar No. 271603 (Admitted E.D. Tex.)
                                          Email: jware@fenwick.com
                                          FENWICK & WEST LLP
                                          1191 Second Avenue, 10h Floor
                                          Seattle, WA 98101
                                          Telephone: 206.389.4510
                                          Facsimile: 206.389.4511

                                          Melissa R. Smith
                                          State Bar No. 24001351
                                          GILLAM & SMITH, LLP
                                          303 South Washington Avenue
                                          Marshall, Texas 75670
                                          Telephone: (903) 934-8450
                                          Facsimile: (903) 934-9257
                                          Email: melissa@gillamsmithlaw.com

                                          Counsel for Defendants
                                          AMAZON.COM, INC.,
                                          AMAZON DIGITAL SERVICES LLC,
                                          AND AMAZON WEB SERVICES, INC.


                                      2
Case 4:18-cv-00474-ALM Document 154 Filed 07/02/19 Page 4 of 6 PageID #: 6417




                                          /s/ Philip Ou
                                          Yar R. Chaikovsky
                                          CA Bar No. 175421(admitted E.D. Tex.)
                                          yarchaikovsky@paulhastings.com
                                          Philip Ou
                                          CA Bar No. 259896 (admitted E.D. Tex.)
                                          philipou@paulhastings.com
                                          PAUL HASTINGS, LLP
                                          1117 S. California Avenue
                                          Palo Alto, California 94304-1106
                                          Telephone:1(650) 320-1800
                                          Facsimile: 1(650) 320-1900


                                          Harry L. Gillam, Jr.
                                          TX Bar No. 07921800
                                          GILLAM & SMITH LLP
                                          303 S. Washington Ave.
                                          Marshall, Texas 75670
                                          Telephone: (903) 934-8450
                                          Facsimile: (903) 934-9257
                                          gil@gillamsmithlaw.com

                                          Attorneys for Defendant
                                          HTC CORPORATION


                                          /s/ Melody Drummond Hansen
                                          J. Thad Heartfield
                                          The Heartfield Law Firm
                                          2195 Dowlen Rd
                                          Beaumont, TX 77706
                                          409-866-3318
                                          409-866-5789 (fax)
                                          thad@heartfieldlawfirm.com

                                          Brett J. Williamson
                                          Cameron Westin
                                          O’Melveny & Myers LLP - Newport
                                          Beach, CA
                                          610 Newport Center Drive, 17th Floor
                                          Newport Beach, CA 92660
                                          949-823-6900
                                          949-823-6994 (fax)
                                          bwilliamson@omm.com



                                      3
Case 4:18-cv-00474-ALM Document 154 Filed 07/02/19 Page 5 of 6 PageID #: 6418



                                          Brian M. Berliner
                                          O’Melveny & Myers LLP - LA
                                          400 South Hope Street
                                          Los Angeles, CA 90071
                                          213-430-6000
                                          213-430-6407 (fax)
                                          bberliner@omm.com

                                          Melody Drummond Hansen
                                          O’Melveny & Myers LLP Menlo Park
                                          2765 Sand Hill Road
                                          Menlo Park, CA 94025
                                          650-473-2600
                                          650-473-2601 (fax)
                                          mdrummondhansen@omm.com

                                          Counsel for Defendant
                                          RESIDEO TECHNOLOGIES, INC.

                                          /s/ Bret T. Winterle
                                          Bret T. Winterle
                                          Texas Bar No. 24084249
                                          winterle@fr.com Neil J. McNabnay
                                          Texas Bar No. 24002583
                                          mcnabnay@fr.com
                                          Michael A. Vincent
                                          Texas Bar No. 24105738
                                          vincent@fr.com
                                          Collin J. Marshall
                                          Texas Bar No. 24109509
                                          cmarshall@fr.com
                                          1717 Main Street, Suite 5000
                                          Dallas, Texas 75201
                                          (214) 747-5070 Telephone
                                          (214) 747-2091 Facsimile

                                          Counsel for Defendant
                                          VECTOR SECURITY, INC.




                                      4
Case 4:18-cv-00474-ALM Document 154 Filed 07/02/19 Page 6 of 6 PageID #: 6419



                              CERTIFICATE OF SERVICE

       The undersigned hereby certifies that all counsel of record who are deemed to have

consented to electronic service are being served with a copy of this document via the Court’s

CM/ECF system per Local Rule CV-5(a)(3) on July 2, 2019.

                                            /s/ Ravi R. Ranganath
                                              Ravi R. Ranganath




                                             5
